J-A04024-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    K.M. ON BEHALF OF I.M., A MINOR,          :     IN THE SUPERIOR COURT OF
                                              :          PENNSYLVANIA
                             Appellee         :
                                              :
                  v.                          :
                                              :
    P.L.,                                     :
                                              :
                              Appellant       :     No. 2710 EDA 2019

                   Appeal from the Order Entered September 6, 2019
                     in the Court of Common Pleas of Bucks County
                      Civil Division at No(s): No. 2019-61270-A-37

BEFORE: PANELLA, P.J., STRASSBURGER, J.* and COLINS, J.*

MEMORANDUM BY STRASSBURGER, J.:                         FILED MARCH 27, 2020

            Appellant, P.L. (Stepfather), appeals from the order granting a final

Protection from Abuse (PFA) order pursuant to the PFA Act, 23 Pa.C.S.

§§ 6101-6122, in response to the petition filed by K.M. (Father), on behalf of

I.M., Father’s minor child born in May 2007. We affirm.

            By way of background, I.M., who was twelve years old when Father filed

the PFA petition, is the daughter of Father and C.L. (Mother). I.M. has three

siblings: her twin brother, R.M., and her fifteen-year-old twin brothers, D.M.

and C.M. (collectively, Children). Father and Mother are divorced from each

other; both have since remarried. Mother is married to Stepfather. Mother

has primary physical custody of Children, and Children, Mother, and

Stepfather reside together in New Jersey. Father and his wife reside together




*   Retired Senior Judge assigned to the Superior Court.
J-A04024-20

in Bucks County, Pennsylvania.         Father exercised his custody every

Wednesday night for dinner, and on weekends.

      On July 10, 2019, I.M. disclosed to Father that Stepfather had been

inappropriately touching her.    Father filed a PFA petition on I.M.’s behalf

against Mother on July 12, 2019.1 In that petition, he averred that he was

informed by Children that Stepfather had been “sexually molesting” I.M. “for

approximately the past year;” specifically, Father was told that Stepfather

“would act like he was giving [I.M.] a backrub and then would touch her

breasts and buttocks under her clothing.” Petition for Protection from Abuse,

7/12/2019.    Father further stated his belief that Mother was aware of the

molestation based upon her reaction to learning about I.M.’s accusations. Id.

On July 17, 2019, Father filed a PFA petition on I.M.’s behalf against

Stepfather.   The allegations were similar to those in the petition against

Mother, except this time Father averred that Children had told him that

Stepfather had been molesting I.M. “for approximately the past three years.”




1 On July 12, 2019, Father also filed an emergency petition to modify Mother’s
custody, seeking sole legal and physical custody of Children primarily based
on the same allegations he set forth in the PFA petition. At the time of the
PFA hearing, the custody matter remained pending. Despite the pending
custody matter, the PFA order in Stepfather’s case is a final order for purposes
of Pa.R.A.P. 341 because the custody matter between Father and Mother
remained a separate matter from the PFA matter, despite some overlap of the
subject matter.
                                     -2-
J-A04024-20

Petition for Protection from Abuse, 7/17/2019. The PFA court granted both

petitions and entered temporary PFA orders.2

      After continuances, the PFA court conducted a hearing regarding the

petitions on August 21 and 23, 2019. At the hearing, I.M. testified that on

multiple occasions, when Stepfather came into her room to say goodnight, he

asked to rub her back. I.M. acquiesced, but she said Stepfather took it further

by “go[ing] down to my butt and then turn[ing] me over and go[ing] to my

breasts.” N.T., 8/21/2019, at 26. I.M. testified that this touching occurred

under her clothes. Id. It happened “[a]bout once a month” since they moved

to Cherry Hill, New Jersey in 2013. Id. at 26, 28, 33.

      I.M. said she did not tell Mother because she felt “uncomfortable,” and

she initially did not tell Father because she was afraid of what Stepfather would

do once he found out she told someone. Id. at 26-27. I.M. sometimes went

to her room to avoid Stepfather. Id. at 29. She also has hid in a closet when

he got angry and yelled at her. Id. I.M. believed Mother knew Stepfather

was entering I.M.’s room at night because Mother would see him enter,

although Mother was never present during the backrubs. Id. at 27.




2 Both the police and DHS investigated the allegations. At the time of the
hearing, no charges had been filed, and Father was not sure if their
investigation was still ongoing. Id. at 114-15. DHS’s investigation was still
ongoing. Id. at 10-14. DHS did not have a safety plan in place because
Children were residing with Father in Pennsylvania, but “probably” would
institute one if Children returned to the home of Mother and Stepfather in New
Jersey. Id.
                                      -3-
J-A04024-20

        I.M.’s twin R.M. confirmed during his testimony that Stepfather came

into the room that I.M. and R.M. shared and gave I.M. backrubs on the top

bunk while R.M. was on the bottom bunk. N.T., 8/21/2019, at 58. From his

vantage point, all R.M. could see was Stepfather “go[ing] up [I.M.’s] back.”

Id. When asked how often Stepfather came into the room, R.M. responded,

“It’s not really that often but in spans of weeks of four times a week.” Id.

I.M. told R.M. about the abuse on the same night she told Father. Id. at 62.

According to R.M., she told him that Stepfather was touching her

“inappropriately” outside3 of her clothes on the “breast and butt.” Id. at 62-

63. She did not tell him how long it had gone on, except she said it had not

happened in about a year. Id. at 62.

        I.M.’s fifteen-year-old brother C.M. also testified.   He has observed

Stepfather entering I.M.’s room on various occasions, and he estimated that

three times he saw Stepfather rubbing I.M.’s back while I.M. was on the top

bunk bed in her room and Stepfather was standing on the floor. Id. at 74,

94. C.M. found out about the abuse when he overheard I.M. telling her friend

that Stepfather gave her backrubs and she did not like it. Id. at 69-70. C.M.

told I.M. that Stepfather touched his back all of the time.      Id. at 95.   In

response, I.M. said, “no, it got worse,” and told C.M. that Stepfather had been

touching her “butt” and her “private parts,” and pointed down to her vagina.

Id. at 86, 95. She did not specify whether it occurred in or outside of her


3   This differed from I.M.’s account during her testimony.
                                       -4-
J-A04024-20

clothing. Id. at 87. After learning about Stepfather’s abuse, C.M. made I.M.

tell Father when he dropped them off after dinner on July 10, 2019. Id. at

83-84.

      During Father’s testimony, Father provided more details about the

conversation he had with I.M. and C.M. on July 10, 2019. Father had driven

Children back to Mother’s residence following his weekly Wednesday dinner

visit. D.M., R.M., and I.M. exited the car, but C.M. stayed behind and told

Father that I.M. had to tell him something and Father should encourage her

to tell him if she was reluctant. Id. at 111. I.M. returned to the car, and after

I.M. was reluctant to tell Father, C.M. told him. Id. at 112. Father asked I.M.

to confirm that what C.M. said was true and asked her for more details. Id.

at 112-13.

      Since Mother’s custody period had resumed, Father was not sure what

his legal rights were, so he told C.M. to make sure Stepfather did not enter

I.M.’s room that night. Id. at 113. After consulting with his police-officer

brother and his lawyer, he picked up Children the next day, and thereafter

filed a police report, the PFA petitions, and the emergency custody petition.

Id. at 113-14. On cross-examination, Father stated that the reason he put a

different time frame for the duration of the abuse (i.e., one year in Mother’s

PFA petition versus three years in Stepfather’s PFA petition) was that he

received more information from Children between the filing of the two

petitions and “[t]hey are children.” Id. at 132.


                                      -5-
J-A04024-20

      Mother testified that she was aware that Stepfather gave I.M. backrubs,

but the occasional ones she observed Stepfather give I.M. in the kitchen were

“benign.” Id. at 103. Mother never went into I.M.’s bedroom with Stepfather.

Id. When asked if she found it to be unusual or improper for Stepfather to go

into I.M.’s room to give I.M. backrubs, Mother responded, “no.” Id. at 104.

      The PFA court also heard from Stepfather. He admitted that he had

given I.M. backrubs for “[m]any years” in her room as part of his goodnight

routine, but denied touching her “private parts,” breasts, buttocks, or vagina.

N.T., 8/23/2019, at 158-56, 163. He would touch the “small of the back all

the way up to the shoulders and then back of the neck.” Id. at 158. According

to Stepfather, I.M. was always clothed, and he stood on the floor next to the

bunk bed and reached over the railing to rub I.M. while she lay on the top

bunk. Id. at 162. R.M. was on the bottom bunk when he gave I.M. a backrub.

Id. Stepfather claimed he sometimes gave R.M. backrubs too. Id. at 163.

Stepfather gave his two children and Mother’s four Children backrubs because

when he was growing up, his parents gave backrubs to him and he enjoyed

it. Id. at 159.

      At the conclusion of the hearing, the PFA court commented that the case

came down to whether it believed I.M. or Stepfather, and stated that it

believed I.M. Id. at 224. It further elaborated that none of the inconsistencies

pointed out by Stepfather’s counsel convinced the court that anyone was being

untruthful, particularly because children were involved.    Id. The PFA court


                                     -6-
J-A04024-20

found based on the evidence that “there’s something untoward happening to

[I.M.],” and “that the, quote, backrubs are being given in the young lady’s

bedroom where no one else can see what is happening and that she’s the only

one getting backrubs in her bedroom,” which PFA court characterized as “very

troubling.” Id. at 224-26. Accordingly, the PFA court entered a one-year PFA

order prohibiting Stepfather from having any contact with I.M.4

      Stepfather timely filed a notice of appeal.       The PFA court ordered

Stepfather to file a concise statement of matters complained of on appeal

pursuant to Pa.R.A.P. 1925(b).5        Stepfather complied, but his concise

statement listed 27 issues. The PFA court submitted a Rule 1925(a) opinion,

which addressed the merits, but also urged us to find waiver based upon the

redundancy of the issues Stepfather presented in his concise statement.

      Thus, we turn to Rule 1925 and our caselaw to determine whether

Stepfather has waived all issues for appeal based upon a deficient concise




4 It denied the PFA petition as to Mother, finding there was not enough
evidence to determine that Mother was violating the law. It also denied both
petitions as to I.M.’s brothers, except it added a provision that Mother and
Stepfather may not question or speak to Children as to the incidents in the
case, particularly because there are ongoing investigations into Stepfather’s
conduct. Through the PFA against Stepfather, the trial court awarded sole
legal and primary physical custody of I.M. to Father, and permitted Mother to
exercise partial physical custody of I.M. at a maternal aunt’s house without
Stepfather present. Stepfather filed a motion for reconsideration of the
portion of the order relating to I.M.’s brothers, and the trial court entered an
amended order with clarification of these provisions on September 5, 2019.
5 Because the PFA order also addressed custody of I.M., this Court designated

this case as a children’s fast track appeal subsequent to the filing of the notice
of appeal.
                                      -7-
J-A04024-20

statement. Timely filing of a response to a trial court’s Rule 1925(b) order is

not enough to preserve issues for appeal. Jiricko v. Geico Ins. Co., 947

A.2d 206, 210 (Pa. Super. 2008). Rule 1925 requires an appellant to “set

forth only those rulings or errors that the appellant intends to challenge,”

Pa.R.A.P. 1925(b)(4)(i), and the statement “should not be redundant….”

Pa.R.A.P. 1925(b)(4)(iv). “Where non-redundant, non-frivolous issues are set

forth in an appropriately concise manner, the number of errors will not alone

be grounds for finding waiver.” Id. However, if an appellant fails to set forth

a sufficiently “concise” and “coherent” statement in circumstances that

suggest bad faith, waiver of all issues may result. Jiricko, 947 A.2d at 210.

See also Mahonski v. Engel, 145 A.3d 175, 182 (Pa. Super. 2016) (deeming

all claims waived when appellants filed a voluminous Rule 1925(b) statement

with 87 issues under circumstances suggesting bad faith in a straightforward

contract action); Maya v. Johnson & Johnson, 97 A.3d 1203, 1211 n.4 (Pa.

Super. 2014) (suggesting that courts should consider the complexity of the

lawsuit, the size of the record, and evidence of bad faith or an attempt to

thwart the appellate process when deciding waiver issues pursuant to

Pa.R.A.P. 1925(b)).

      We agree with the PFA court that Appellant’s concise statement is

redundant and not actually concise. Yet we are not convinced that Appellant

acted in bad faith as opposed to drafting the statement inartfully and not fully

comprehending our appellate rules. For example, 21 out of 27 issues attempt


                                     -8-
J-A04024-20

to paint a picture from every possible angle that I.M.’s testimony was not

credible, despite Rule 1925’s prohibition against lengthy explanations and

specification that subsidiary issues are included within the main issue. We

remind Appellant’s counsel that the point of Rule 1925 is to winnow down the

issues for appeal, but decline to dismiss Appellant’s appeal based upon the

concise statement. See Morris v. DiPaolo, 930 A.2d 500, 503 (Pa. Super.

2007) (declining to exercise this Court’s discretion to dismiss all appellate

issues based upon concise statement that purportedly raised 29 issues;

statement actually raised far fewer issues, and this Court characterized the

redundant nature as a reflection of drafting that was “clearly inartful” but “not

intentionally subver[sive]” of “the intent of the Rules of Appellate Procedure”).

      In contrast to his concise statement, Stepfather presents only one broad

substantive issue on appeal: “Whether the [PFA] court abused its discretion

and/or committed an error of law by entering a final protection from abuse

order.”   Stepfather’s Brief at 3 (trial court response and unnecessary

capitalization omitted). As we explain infra, although phrased broadly, what

Stepfather specifically is challenging is the PFA court’s decision to credit I.M.’s

testimony instead of his.

      “Our standard of review for PFA orders is well settled. ‘In the context of

a PFA order, we review the trial court’s legal conclusions for an error of law or

abuse of discretion.’” Boykai v. Young, 83 A.3d 1043, 1045 (Pa. Super.




                                       -9-
J-A04024-20

2014) (quoting Stamus v. Dutcavich, 938 A.2d 1098, 1100 (Pa. Super.

2007)).

      When a claim is presented on appeal that the evidence was not
      sufficient to support an order of protection from abuse, we review
      the evidence in the light most favorable to the petitioner and
      granting her the benefit of all reasonable inferences, determine
      whether the evidence was sufficient to sustain the trial court’s
      conclusion by a preponderance of the evidence. This Court defers
      to the credibility determinations of the trial court as to witnesses
      who appeared before it.

K.B. v. Tinsley, 208 A.3d 123, 128 (Pa. Super. 2019) (citation

omitted).

      “The purpose of the PFA Act is to protect victims of domestic violence

from those who perpetrate such abuse, with the primary goal of advance

prevention of physical and sexual abuse.” H.M.H. on behalf of L.M.H. v.

D.J.G., 210 A.3d 1045, 1049 (Pa. Super. 2019). The definition of abuse in

the PFA Act includes sexual abuse of minor children by a “family or household

member[]”     such   as   a   step-parent.    See   23   Pa.C.S.   §   6102(a);

Commonwealth v. Walsh, 36 A.3d 613, 618 (Pa. Super. 2012).

      “The PFA Act does not seek to determine criminal culpability.           A

petitioner is not required to establish abuse occurred beyond a reasonable

doubt, but only to establish it by a preponderance of the evidence.” K.B., 208

A.3d at 128 (citation and brackets omitted). A “preponderance of the evidence

standard is defined as the greater weight of the evidence, i.e., [enough] to tip

a scale slightly.” Raker v. Raker, 847 A.2d 720, 724 (Pa. Super. 2004).



                                     - 10 -
J-A04024-20

      Stepfather’s brief does not clearly delineate whether he is attempting to

present a challenge to the sufficiency of the evidence or a challenge to the

weight of the evidence. See Stepfather’s Brief at 59. Although Stepfather

argues that Father failed to meet his burden of proof and the PFA court’s

findings were not supported by competent evidence, thereby suggesting a

sufficiency challenge, the majority of his argument section is spent assailing

the credibility of I.M. and the weight the PFA court gave to certain evidence.

See id. at 59-74.

      Specifically, Stepfather argues that there was no corroborating evidence

of the abuse, and Stepfather denied doing anything other than rubbing I.M.’s

back. He criticizes the PFA court for only focusing on I.M.’s testimony and

discounting any contradictory testimony from other witnesses. In Stepfather’s

view, the PFA court should not have credited I.M.’s testimony because it was

both internally inconsistent and contrary to the averments in Father’s petitions

and the testimony of Father, R.M., and C.M., at least as to their recounting of

the substance and timing of I.M.’s disclosures to them. Stepfather insinuates

that these differences in testimony occurred because I.M., R.M., C.M., and

Father fabricated the story of abuse in order to help Father gain custody of

Children. Stepfather emphasizes the fact that I.M. did not disclose the abuse

until after Children decided they wanted to live at Father’s house, plus Father

permitted I.M. to return to the house of Mother and Stepfather after learning




                                     - 11 -
J-A04024-20

of the disclosures.   Stepfather also claims that during her testimony, I.M.

admitted that she made the allegations to help Father gain custody.

      Stepfather’s complaints about I.M.’s credibility do not stop there. He

asserts that I.M.’s version should not be credited because she did not protest

the abuse while Stepfather was committing it, and she did not tell anyone

about the abuse for years, including her best friends, Mother, or a custody

evaluator who interviewed her one-on-one in 2016, in relation to a custody

complaint filed by Father.6     Stepfather also questions I.M.’s allegations

because third parties did not detect any abuse, including (1) the custody

evaluator, who expressed his belief in 2016 that abuse was not a factor as to

Mother and Father when assessing who should have custody; (2) the New

Jersey Division of Child Protection and Permanency, which investigated the

family in 20177 and did not put a safety plan in place; (3) Father, who has

some experience researching and developing sexual assault protection and

self-defense programs as part of his job; and (4) R.M., who was present in

the room when Stepfather gave I.M. backrubs.        Furthermore, Stepfather

contends the PFA court should not have believed I.M. because (1) in 2016,




6Father had filed an emergency petition for custody in 2016 after Stepfather’s
adult son moved back into Stepfather’s house. Stepfather’s son had sexually
molested I.M. when he was a teenager and she was three years old. Father
and Mother eventually resolved the dispute through a stipulated custody
order.

7The record does not reveal why the agency investigated in 2017. See N.T.,
8/21/2019, at 22.
                                    - 12 -
J-A04024-20

the custody evaluator noted that Father called her “a skilled manipulator” and

C.M. called her “the devil in the flesh”; and (2) I.M. had stolen change from

Stepfather’s dresser the same day she disclosed the abuse to Father, and I.M.

tried to lie about it to Stepfather until he told her his surveillance cameras had

captured the event. Id. at 72-73.

      To the extent that Stepfather challenges the sufficiency of the evidence,

his argument fails. It is of no moment that he denied the allegations of abuse

and that no one else observed the abusive acts; “[t]he petitioner’s testimony

is sufficient if it is believed by the trial court.” Custer v. Cochran, 933 A.2d

1050, 1058 (Pa. Super. 2007) (en banc). The PFA court explicitly found I.M.’s

testimony as to Stepfather’s abuse to be credible and completely rejected

Stepfather’s denials of abuse. PFA Court Opinion, 10/21/2019, at 12-13. The

PFA court determined I.M. was being truthful when she testified that

Stepfather touched her breasts and buttocks during the backrubs, and she

consistently maintained over the course of multiple questions during

testimony that the abuse had occurred for the last four or five years but had

stopped for one year when she started rejecting the backrubs. Id. at 11-12.

Given the fact that the evidence indicates that no one, even R.M., could see

what was happening in the top bunk in I.M.’s room during Stepfather’s

backrubs, the PFA court properly focused on assessing the credibility of the

testimony of I.M. versus Stepfather. I.M.’s testimony, without corroboration,




                                      - 13 -
J-A04024-20

is sufficient to establish that Stepfather abused I.M. within the meaning of the

PFA Act.

           Furthermore, to the extent Stepfather contends the PFA court abused

its discretion by believing I.M. over Stepfather and reconciling any

discrepancies in the testimony in I.M.’s favor, his arguments fail.

      The PFA court was not persuaded by Stepfather’s testimony as to the

benign nature of the backrubs since they occurred at night in I.M.’s bedroom

with no one able to see what he was doing. Furthermore, the PFA court found

it significant that “none of the other children received ‘backrubs’ in bed. I.M.

alone was subject to this ‘special treatment.’”        PFA Court Opinion at

10/21/2019, 12-13.8

      The PFA court discounted any inconsistencies pointed out by Stepfather

as the result of Children’s young ages and nervousness on the stand,

particularly in front of Stepfather, who appeared to be controlling based upon

his placement of surveillance cameras throughout the house and daily

monitoring of them. Id. at 12-13. The PFA court also noted that C.M. and

R.M. were relying upon secondhand information from I.M., and neither of them




8 C.M. testified Stepfather touched his back, but never averred that it was at
night in bed where no one else could see it. R.M. was not asked whether he
had received backrubs. Although Stepfather testified he gave other Children
backrubs, it is unclear where he claims such backrubs occurred. Even if
Stepfather’s testimony can be construed as an assertion that he gave R.M.’s
backrubs in bed, it is clear that the PFA Court did not believe him.
                                     - 14 -
J-A04024-20

was an eyewitness, including R.M., who did not have a clear vantage point of

the entirety of what was going on in the top bunk. Id.

      The PFA court was not persuaded by Stepfather’s attacks on I.M.’s

credibility based upon her failure to disclose the abuse for some time, noting

that it “is incredibly common for these types of situations to go unreported for

years where there is an unequal power dynamic in the relationship. Adults

have a hard enough time reporting sexual abuse, let alone a child who is

twelve years old.” Id. The PFA court also rejected Stepfather’s interpretation

of I.M.’s testimony that she did not tell Father about the abuse prior to when

she did because she concocted this story to aid Father’s custody case. In the

PFA court’s view, I.M.’s statement during cross-examination that she did not

tell Father initially because “we were already going, trying to get custody and

I knew that would help,” meant that “she [had been hoping] Father would get

custody of her and therefore the abuse would stop without her ever having to

tell anyone of it.” Id.

      We discern no abuse of discretion in the PFA court’s findings and

credibility determinations. Despite acknowledging in his brief that assessing

the credibility of witnesses is exclusively within the PFA court’s domain,

Stepfather’s Brief at 57-58, Stepfather nevertheless persists on appeal in

“attempt[ing] to re-litigate the facts and the PFA court’s credibility findings.”

C.H.L. v. W.D.L., 214 A.3d 1272, 1276 (Pa. Super. 2019). However, as an

appellate court, “we defer to the trial court’s credibility determinations, and


                                     - 15 -
J-A04024-20

we are not entitled to re-weigh the evidence.” K.B., 208 A.3d at 130; see

also C.H.L., 214 A.3d at 1276-77 (“[T]he credibility of witnesses and the

weight to be accorded to their testimony is within the exclusive province of

the trial court as the fact finder.” (emphasis added)).     Even if we were

persuaded by Stepfather’s arguments, which we are not, all of the PFA court’s

findings are supported by testimony in the record. Because there is ample

support in the record for the PFA court’s credibility findings, we may not and

do not overturn those findings.    In re Merlo, 58 A.3d 1, 16 (Pa. 2012).

Accordingly, we affirm the PFA court’s order.

       Order affirmed.

Judgment Entered.




JosephD.Seletyn,Esq.
Prothonotary



Date: 3/27/2020




                                    - 16 -